Citation Nr: 1213319	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for pseudofolliculitis barbae.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to July 1979 and from June 1980 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) for the Montgomery, Alabama.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

A petition to reopen a previously denied claim for service connection for a nervous disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable disability rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 28, 2001, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a TDIU is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a TDIU by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his November 2011 Board hearing that he wished to withdraw his appeal for a TDIU.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


ORDER

The appeal regarding the claim for a TDIU is dismissed.



REMAND

The Veteran's pseudofolliculitis barbae was last evaluated during a November 2006 VA general examination.  The Veteran failed to report to another VA examination that was scheduled for April 2011.

During his November 2011 Board hearing, the Veteran essentially testified that his skin symptoms had increased in severity since his previous VA examination.  He also remarked that his symptoms were transitory, and the November 2006 VA examination report did not accurately reflect the symptomatology he experienced during a breakout.  He indicated his willingness to report for a VA examination to evaluate his skin symptoms during a breakout.

The duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  In light of the Veteran's competent and credible assertions of an increased severity of his skin symptoms, the Board finds that the Veteran should be afforded a VA examination, to the extent possible, during an exacerbation of his service-connected pseudofolliculitis barbae.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for pseudofolliculitis barbae that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.  After the passage of a reasonable amount of time, or upon the Veteran's response, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  To the extent possible, this examination should be administered during an exacerbation of the Veteran's skin symptoms.  The Veteran should be advised that the failure to appear for an examination could result in the denial of his claim.  The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b.  The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c.  The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d.  If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e.  With regard to the Veteran's claim for a increased rating for pseudofolliculitis barbae, the examiner must:

i.  State the percentage of total body area and the percentage of exposed body area affected by this disorder.

ii.  State which medications the Veteran uses to treat his skin disorder, including whether the Veteran treats with corticosteroids or immunosuppressives.

iii.  Provide photographs of the Veteran's skin disorder.

3.  Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must then readjudicate the claim of an increased rating for pseudofolliculitis barbae, to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


